DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           JUSTIN LAMBERT,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-2772

                               [March 4, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Daniel A. Casey, Judge; L.T. Case No. 15-7316 CF10A.

  Eric T. Schwartzreich of Schwartzreich & Associates, Fort Lauderdale;
and Sheila Zolnoor of the Law Office of Sheila Zolnoor, PA, Fort
Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Marc B. Hernandez,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.